 

Exhibit 10.49

 

Hughes Electronics Corporation

Executive Change in Control Severance Agreement

 

Change in Control Severance Agreement (this “Agreement”) entered into this 9th
day of July, 2001 by and between Hughes Electronics Corporation, a Delaware
corporation (the “Company”) and Larry Hunter (the “Executive”).

 

The Board of Directors of the Company desires to assure continuity of management
and the continued attention of the Executive to his duties without any
distraction in the event of a Change in Control.

 

The Company and the Executive desire to enter into this Agreement on the terms
and conditions set forth below. For good and valuable consideration and the
mutual covenants set forth herein the parties hereto agree as follows:

 

1. Definitions.

 

The following terms shall have the meaning set forth below for purposes of this
Agreement.

 

  a. “Base Compensation” means (i) the annual rate of base salary of the
Executive as of the date of a Change in Control (or, in the case of an
Anticipatory Termination (as defined in Section 2.1 below), as of the date of
termination of the Executive’s employment), plus (ii) the actual Annual
Incentive Plan bonus paid for performance in the calendar year immediately
preceding the date of a Change in Control (or, in the case of an Anticipatory
Termination, the calendar year immediately preceding the date of the Executive’s
termination) or target bonus, whichever is greater.

 

  b. “Cause” means the Executive’s (i) conviction of, or plea of nolo contendere
to, a felony; (ii) use or sale of illegal drugs; or (iii) willful and
intentional misconduct, willful neglect or gross negligence, in the performance
of the Executive’s duties, which the Company reasonably believes has caused a
demonstrable and serious injury to the Company, monetary or otherwise; provided,
however, that such acts or events shall constitute Cause only if the Executive
is given written notice that the Company intends to terminate his employment for
Cause, which notice shall specify the particular acts or failures to act on the
basis of which the decision to so terminate employment was made. In the case of
a termination for Cause as described in clause (iii) above, the Executive shall
be given the opportunity within 30 days of the receipt of such notice to meet
with the Company to defend such acts or failures to act, prior to termination.
The Company may suspend the Executive’s title and authority pending such
meeting, and such suspension shall not constitute “Good Reason”, as otherwise
defined in this agreement.

 



--------------------------------------------------------------------------------

  c. “Change in Control” means

 

  (i) a change in ownership of the common stock of the Company (note: “common
stock of the Company” refers to the common stock of Hughes Electronics
Corporation, not General Motors Corporation, Class H common stock or GMH),
whether by sale, merger, consolidation or reorganization pursuant to which
General Motors Corporation (or any entity that succeeds to the auto business of
General Motors Corporation, e.g., as a result of a spin-off or otherwise) does
not own directly or indirectly more than 50% of the outstanding common stock, in
value, of the Company or any successor surviving entity; provided, however, that
if following any such change the Company or its successor is subject to the
periodic reporting rules of the Securities Exchange Act of 1934 (the “Exchange
Act”), and no “person” or “group” is the “beneficial owner”, as each such term
is defined for purposes of the Exchange Act, of stock representing more than 5%
of the outstanding voting power of all classes of stock of the Company, such
change in ownership shall not constitute a Change in Control for purposes
hereof;

 

  (ii) the sale or distribution of all or substantially all of the assets of the
Company to an unrelated entity or entities or to an entity in which General
Motors Corporation does not directly or indirectly own more than 50% in value of
the equity of such entity; and

 

  (iii)

a sale or other disposition, or the last sale or other disposition to occur in a
series of sales and/or other dispositions within any 5 year period (“Serial
Sales”) directly or indirectly by the Company of assets constituting one or more
discrete business units (including any sale through a public offering of shares
of voting stock of a subsidiary) which accounts for (or in the case of stock
sold through a public offering, which represents indirect ownership on a
proportionate basis of such assets accounting for) more than 40% of the annual
consolidated revenues of the Company and its subsidiaries as of the end of the
previous fiscal year (in the case of Serial Sales, as of the end of the fiscal
year immediately preceding the year in which the last sale or other disposition
occurs) as determined in accordance with generally accepted accounting
principles; provided, however, that, if the Executive is not employed
substantially exclusively in connection with one or more of the discrete
businesses involved in such sale(s) or other disposition(s), no sale or
disposition of assets or stock shall be taken into account to the extent that
the proceeds of such sale or disposition (whether in cash or in-kind) are
reinvested or are, in the case of proceeds received in-kind, used in the ongoing
conduct by the Company or one or more of its subsidiaries of the business of the
Company and/or such subsidiary or subsidiaries; and provided further that such a
reinvestment shall not be deemed to have occurred unless made within 18 months
of such sale or disposition; and provided further that the term reinvestment

 

2



--------------------------------------------------------------------------------

 

shall exclude, inter alia, the use of proceeds (x) to repay debt incurred in
connection with the operation of the business in which the assets sold or
disposed of were used or (y) to pay dividends.

 

  (iv) in addition to the events described in subsection (iii), it shall be a
“Change in Control” for purposes hereof for any Executive who is employed
substantially exclusively in the business of a Designated Business Unit, as
hereinafter defined, if an event described in subsection (iii) shall occur,
except that for purposes of this subsection (iv), references in subsection (iii)
to the “Company” shall be deemed to refer to the Designated Business Unit in the
business of which the Executive is principally employed. A Change in Control
described in this subsection (iv) shall apply only to an Executive employed
substantially exclusively by the affected Designated Business Unit. For purposes
of this subsection (c)(iv), “Designated Business Unit” shall mean PanAmSat,
DIRECTV, Hughes Network Systems, Galaxy Latin America and any other business
unit identified as a Designated Business Unit by the Company from time to time.

 

  (v) any provision of the foregoing to the contrary notwithstanding, the
reorganization of the Company involving the disposition of its satellite systems
businesses shall not constitute a Change in Control, for purposes hereof.

 

  d. “Code” means the Internal Revenue Code of 1986, as amended.

 

  e. “Company” means Hughes Electronics Corporation and its successors and
assigns.

 

  f. “Comparable Position” means a position with the successor to the business
of the Company, General Motors Corporation or its affiliates, of relatively
equal or greater scope of responsibility and authority, equal or greater base
compensation, equal or greater aggregate incentive compensation payout targets,
and equal or greater aggregate benefits and perquisites, as constituted
immediately prior to the Change in Control and located within 50 miles of the
Executive’s then current principal place of employment.

 

  g. “Good Reason” means any of the following events occurring within three (3)
years following a Change in Control:

 

  (i)

without the Executive’s written consent, (A) any reduction in the amount of the
Executive’s annual salary, (B) any reduction in the Executive’s aggregate
incentive compensation opportunities, (C) any significant reduction in the
aggregate value of the Executive’s benefits as in effect from time to time
(unless such reduction is pursuant to a general change in benefits applicable to
all similarly situated executives of the Company), or

 

3



--------------------------------------------------------------------------------

 

(D) any material and willful breach by the Company of a written employment
agreement with the Executive;

 

  (ii) a significant reduction, without the Executive’s written consent, in the
Executive’s position, authority, duties or responsibilities (including, for
example, a significant diminution of the Executive’s reporting requirements) as
in effect immediately prior to a Change in Control;

 

  (iii) without the Executive’s written consent, a transfer of the Executive’s
principal place of employment to a location more than 50 miles from the
Executive’s place of employment immediately prior to the Change in Control,
provided that the distance between the new principal place of employment and the
Executive’s primary residence is more than 10 miles greater than the distance
between the principal place of employment prior to such transfer and the
Executive’s primary residence immediately prior to the Change in Control.

 

Notwithstanding the above, the occurrence of any of the events described in (i),
(ii) or (iii) above will not constitute` Good Reason unless the Executive gives
the Company written notice, within 30 calendar days after the Executive knew or
should have known of the occurrence of any of the events described in (i), (ii)
or (iii) above, that such event constitutes Good Reason, and the Company
thereafter fails to cure the event within 30 days after receipt of such notice.

 

  h. “Term” means the period commencing on July 9, 2001, and continuing for 5
years through July 8, 2006.

 

  i. “Severance Compensation” means one-and-one-half (1.5) times Base
Compensation.

 

2. Accrued Compensation and Severance Benefits.

 

2.1 Involuntary Termination.

 

In the event that within three (3) years following a Change in Control that
occurs during the Term, (i) the Executive’s employment is terminated by the
Company without Cause or (ii) the Executive terminates his or her own employment
with the Company for Good Reason, and in each case the Executive does not
receive an offer of employment for a Comparable Position, the Executive shall be
entitled to severance compensation and other benefits as set forth in Sections
2.2, 2.3, 2.4 and 2.5 below. Notwithstanding any other provision of this
Agreement, if the Executive’s employment is terminated prior to a Change in
Control by the Company other than for Cause and if such termination (1) was at
the request or initiation of a third party who has taken steps reasonably
calculated to effect the Change in Control or (2) otherwise arose in connection
with or in anticipation of the Change in Control (an “Anticipatory
Termination”), then the Chairman of the Company’s Board of Directors may
determine that the Executive shall be entitled to

 

4



--------------------------------------------------------------------------------

severance compensation and other benefits as set forth in Sections 2.2, 2.3, 2.4
and 2.5 below.

 

2.2 Accrued Compensation

 

The accrued compensation to which the Executive is entitled pursuant to Section
2.1 shall be as follows:

 

  a. an amount equal to the Executive’s unpaid annual base salary earned as of
the date of termination;

 

  b. an amount equal to the Executive’s unpaid targeted annual bonus established
for the fiscal period in which the Change in Control occurs (or, in the case of
an Anticipatory Termination, the fiscal period in which the termination of
employment occurs), multiplied by a fraction, the numerator of which is the
number of days elapsed in the current fiscal period to the date of termination,
and the denominator of which is 365;

 

  c. an amount equal to the Executive’s unpaid targeted long term incentive plan
payments under plans established up to and including the fiscal period in which
the Change in Control occurs (or, in the case of an Anticipatory Termination,
the fiscal period in which the termination of employment occurs), multiplied by
a fraction the numerator of which is the number of days elapsed from the
beginning of the plan period to the date of termination, and the denominator of
which is 1,095; and

 

  d. all Company stock options held by the Executive, other than stock options
granted on June 22, 2001 (the “June 22 Options”), shall become fully vested and
shall remain exercisable in accordance with the Hughes Electronics Corporation
Incentive Plan.

 

2.3 Amount of Severance Pay.

 

  a.

The amount of severance pay to which the Executive is entitled pursuant to
Section 2.1 shall be equal to the Severance Compensation. Payment shall be
conditioned upon delivery by the Executive to the Company of a written release
in the form attached hereto as Exhibit A (subject to such changes as may be
necessary to reflect changes in applicable law). Payment shall be made in the
form of a lump sum cash payment within ten (10) days following the effectiveness
of such release. Such Severance Compensation shall be in lieu of any other
payments or benefits in the nature of severance pay or benefits which the
Executive has received or will receive from the Company or any of its affiliates
(including without limitation, payments under the Hughes Employment Transition
Assistance Plan or other severance pay plan, or any severance agreements between
the Company and the Executive, but excluding any benefits arising out of options
granted under the Company’s Retention Option Programs or any other Company

 

5



--------------------------------------------------------------------------------

 

plan or program designated as a “retention plan” or “retention program”). Any
other arrangement providing severance benefits shall be deemed to be amended to
eliminate any obligation for benefits to be provided thereunder. If the
Executive is entitled to any notice or payment in lieu of any notice of
termination of employment required by Federal, state or local law, including but
not limited to the Worker Adjustment and Retraining Notification Act, the
Severance Compensation to which the Executive would otherwise be entitled under
this Agreement shall be reduced by the amount of any such payment, in lieu of
notice.

 

  b. There shall be no duplication of severance benefits in any manner. In this
regard, the Executive shall not be entitled to Severance Compensation hereunder
for more than one position with the Company and its affiliates. Options and
other stock based awards granted under the Company’s stock award plans,
including without limitation the Company’s Retention Option Programs, shall not
be considered severance benefits for purposes of this Section b.

 

  c. The Executive’s Severance Compensation under this Agreement shall not be
reduced by the amount of any regular salary paid or payable by any employer of
the Executive. The Executive shall not be obligated to secure new employment
(except to the extent that he/she is offered a Comparable Position), but shall
be obligated to report promptly to the Company any actual employment obtained
during the period for which employee benefits continue pursuant to Section 2.4.

 

2.4 Other Benefits.

 

  a. The Executive shall be entitled to participate on the same basis as
similarly situated active executives in the Company’s group health, dental and
vision plans, or the Company shall make available comparable benefits, (but not
any other welfare benefit plans or any retirement plans, except as described
below) for a period of one-and-one-half (1.5) years following a termination of
employment described in Section 2.1 (provided that the coverage provided under
this Section 2.4a is subject to any limitations under the terms of any
applicable contract with an insurance carrier or third party administrator),
except that such coverage shall expire if the Executive becomes eligible for
coverage under a plan of another employer. Nothing herein shall be deemed to
restrict the right of the Company to amend or terminate any such plan in a
manner generally applicable to similarly situated active executives of the
Company and its affiliates, in which event the Executive shall be entitled to
participate on the same basis (including payment of applicable contributions) as
similarly situated active executives of the Company and its affiliates.

 

  b. The Executive shall be entitled to reimbursement for actual payments made
for professional outplacement services, not to exceed 15% of base salary at the
date of termination of employment.

 

6



--------------------------------------------------------------------------------

2.5 Stock Option Vesting. Notwithstanding anything contained in any stock option
or other equity incentive plan or agreement, in the event of a Change in Control
(or, in the case of an Anticipatory Termination, upon the occurrence of such
termination), all Company stock options, other than June 22 Options, held by the
Executive shall become fully vested and exercisable with respect to all shares
subject thereto beginning ten (10) days immediately prior to the closing date of
such Change in Control.

 

3. Participant Obligations.

 

  a. Confidential Information, Non-solicitation and Non-Compete. Notwithstanding
anything to the contrary in this Agreement, payment shall be subject to the
satisfaction by the Executive of the conditions precedent that the Executive:
(i) refrain from engaging in any activity which, in the opinion of the Company,
is competitive with any activity of GM, Hughes or any of their respective
subsidiaries, which shall be defined to include, but is not limited to,
accepting employment with a competitor or otherwise providing services outside
of GM, Hughes or any of their respective subsidiaries, or establishing a
competing business for a period of two years following termination without the
Company’s prior written consent where it is reasonably determined by the
Company, after considering the nature and extent of the
employment/services/business, and the geographical region and the duration of
time from the Executive’s separation from employment, that the Executive is
likely to disclose or utilize confidential or proprietary information (including
trade secrets) in the employment, business or when providing the services, (ii)
refrain from otherwise acting, either prior to or after termination of
employment, in any manner which is in any way contrary to the best interests of
GM, Hughes, or any of their respective subsidiaries, (iii) maintain the
confidentiality of all proprietary, sensitive or confidential Company
information obtained while the Company employed the Executive, (iv) not solicit
or hire or participate in an employer’s hire of the Company’s employees for
employment outside of the Company for a period of two years following
termination, (v) assign to the Company all rights to any invention Executive has
developed or will develop relating at the time of conception or reduction to
practice to GM, Hughes, or any of their respective subsidiaries’ business, or
resulting from work Executive performed, and (vi) furnish to the Company such
information with respect to the satisfaction of the foregoing conditions
precedent.

 

  b. Executive Cooperation. For a period of two years following termination, the
Executive agrees to assist the Company without further compensation with respect
to any business matters that may arise that involved the Executive during the
course of employment with the Company. The Executive shall be entitled to
reimbursement of reasonable expenses.

 

  c.

General Release and Waiver. In exchange for the benefits provided under this
Agreement, the Executive will sign a General Release and Waiver of Claims upon
Separation in the form attached hereto as Exhibit A (subject to such changes as

 

7



--------------------------------------------------------------------------------

 

may be necessary to reflect changes in applicable law). No payments under this
Agreement will begin until the effective date of the General Release and Waiver
of Claims.

 

  d. Confidentiality. The Executive agrees to hold his or her participation in
the Agreement confidential. The Executive may disclose the Agreement to
immediate family, and personal legal, financial and tax counsel. The Company may
disclose the Agreement as required by the needs of the business.

 

4. Excise Taxes.

 

  a. Anything in this Agreement to the contrary notwithstanding and except as
set forth below, if it is determined that any payment or distribution by the
Company to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 4) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code, or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
paragraph “a”, if it is determined that Executive is entitled to a Gross-Up
Payment, but that Executive, after taking into account the Payments and the
Gross-Up Payment, would not receive a net after-tax benefit of at least $50,000
(taking into account both income taxes and any Excise Tax) as compared to the
net after-tax proceeds to Executive resulting from an elimination of the
Gross-Up Payment and a reduction of the payments, in the aggregate, to an amount
(the “Reduced Amount”) such that the receipt of Payments would not give rise to
any Excise Tax then no Gross-Up Payment shall be made to Executive and the
Payments, in the aggregate, shall be reduced to the Reduced Amount.

 

  b.

Subject to the provisions of paragraph “a”, all determinations required to be
made under this Section 4, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
independent certified public accountants serving immediately prior to the Change
in Control (the “Accounting Firm”), which shall be retained to provide detailed
supporting calculations both to the Company and Executive within 15 business
days of the receipt of notice from Executive that there has been a Payment, or
such earlier time as is required by the Company. In the event that the
Accounting Firm is also

 

8



--------------------------------------------------------------------------------

 

serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall, prior to the Change in Control,
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 4, shall be paid by the Company to Executive within 5
days of the receipt of the Accounting Firm’s determination. Any determination by
the Accounting Firm shall be binding upon the Company and Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. If the Company exhausts its remedies pursuant to paragraph “c” below
and Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive.

 

  c. Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than 10 business days after Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid or appealed. Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

 

  (i) give the Company any information reasonably required by the Company
relating to such claim;

 

  (ii) take such action in connection with contesting such claims as the Company
shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

  (iii) cooperate with the Company in good faith in order to effectively contest
such claim; and

 

  (iv)

permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive

 

9



--------------------------------------------------------------------------------

 

harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this paragraph “c”, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or to contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive, on an interest-free basis, and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

  d. If, after the receipt by Executive of an amount advanced by the Company
pursuant to paragraph “c” above, Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of paragraph “c” above) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If after the receipt by Executive of
any amount advanced by the Company pursuant to paragraph “c” above, a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of 30 days
after such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

 

5. Relationship of this Agreement to Any Prior Agreement.

 

Effective as of the first date indicated above, this Agreement represents and
contains the entire agreement between the Company and Executive relating to the
matters

 

10



--------------------------------------------------------------------------------

described herein, and supersedes all prior discussions and agreements, whether
oral or written.

 

6. Claims & Arbitration.

 

  a. Arbitration of Claims. After the Executive has exhausted all administrative
remedies provided in applicable plans, if any, Executive shall settle by
arbitration any dispute or controversy arising in connection with this
Agreement, whether or not such dispute involves a plan subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). Such arbitration
shall be conducted in accordance with the employment rules of the American
Arbitration Association sitting in Los Angeles, California. The award of the
arbitrators shall be final and non-appealable, and judgment may be entered on
the award of the arbitrators in any court having proper jurisdiction. All
expenses of such arbitration shall be borne by the Company in accordance with
Section 6b hereof.

 

  b. Payment of Legal Fees and Costs. The Company agrees to pay as incurred, to
the full extent permitted by law, all legal fees and expenses which Executive
may reasonably incur as a result of any contest (regardless of the outcome
thereof) by the Company, Executive or others of the validity or enforceability
of, or liability under, any provision of this Agreement of any guarantee of
performance thereof (including as a result of any contest by Executive about the
amount of payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable federal rate provided for in Section 7872 (f)
(2) (A) of the Code.

 

  c. Agent for Service of Legal Process. Service of legal process with respect
to a claim under this Agreement shall be made upon the General Counsel of the
Company.

 

7. Tax Withholding.

 

All payments to the Executive under this Agreement will be subject to the
withholding of all applicable employment and income taxes.

 

8. Unsecured General Creditor.

 

Executives and their Beneficiaries, heirs, successors and assigns shall have no
legal or equitable rights, interests or claims in any property or assets of the
Company. For purposes of the payment of benefits under this Agreement, any and
all of the Company’s assets shall be, and remain, the general, unpledged
unrestricted assets of the Company. The Company’s obligation under the Agreement
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 

11



--------------------------------------------------------------------------------

9. Company Liability.

 

The Company’s liability for the payment of benefits shall be defined only by the
Agreement. The Company shall have no obligation to an Executive under the
Agreement except as expressly provided in the Agreement.

 

10. Nonassignability.

 

Neither an Executive nor any other person shall have any right to commute, sell,
assign, transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate, alienate or convey in advance of actual receipt, the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are expressly declared to be, unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by an Executive or any other
person, be transferable by operation of law in the event of an Executive’s or
any other person’s bankruptcy or insolvency or on dissolution of the Executive’s
marriage.

 

11. Employment Rights.

 

This Agreement shall not confer upon the Executive any right to the continuation
of employment with the Company.

 

12. Severability.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect.

 

13. Successors.

 

This Agreement shall be binding upon and inure to the benefit of the Company and
any successor of the Company. The Company will require any successor to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no succession had taken
place.

 

12



--------------------------------------------------------------------------------

14. Notices.

 

Any notice required under this Agreement shall be in writing and shall be
delivered by certified mail return receipt required to each of the parties as
follows:

 

To the Executive:

   to the address appearing for Executive in the personnel records of the
Company

To the Company:

  

Hughes Electronics Corporation

General Counsel

200 N. Sepulveda Blvd.

El Segundo, CA 90245-0956

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

15. Governing Law.

 

The provisions of this Agreement shall be construed in accordance of the laws of
the State of California, to the extent not preempted by ERISA.

 

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date and year first above written.

 

 

Executive

Hughes Electronics Corporation

 

 

14



--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF RELEASE

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

GENERAL RELEASE AND WAIVER OF CLAIMS UPON SEPARATION

 

This General Release and Waiver of Claims upon Separation (“Release”) is entered
into by the undersigned,                          (“Employee”) and Hughes
Electronics Corporation, its parent, subsidiary and affiliated companies
(“Hughes”), collectively referred to as “Parties.”

 

In exchange for the consideration set forth in the Amended and Restated
Executive Change in Control Severance Agreement dated                         ,
2001 which is incorporated herein, Employee hereby acknowledges full and
complete satisfaction and hereby releases and forever discharges Hughes and each
of its agents, directors, officers, and employees from any and all claims
arising from or connected with his employment by, or separation from Hughes,
including but not limited to, any actions brought in tort or for breach of
contract, or claims arising under the California Labor Code, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act (“ADEA”) the
California Fair Employment and Housing Act, the Fair Labor Standards Act, the
Equal Pay Act, the Employee Retirement Income Security Act of 1974, and any
other federal or state statute, law or regulation relating to employment.

 

It is understood and agreed that this Release covers all known or unknown or
unanticipated injuries, claims or damages.

 

In accordance with the Older Workers Benefit Protection Act of 1990, Employee is
aware of the following with respect to his release of any claims under the ADEA:

 

(1) He has the right to consult with an attorney before signing this Release.

 

(2) He has twenty-one (21) days, in which to consider this Release and any ADEA
claim; and

 

(3) He has seven (7) days after signing this Release to revoke his release.

 

This Release shall not be effective until the expiration of seven (7) days
following its execution by Employee.

 

Employee represents and agrees to keep the terms and conditions of this Release
and the Separation Agreement strictly confidential and Employee agrees not to
disclose its contents to anyone other than his immediate family and professional
representatives who likewise are bound by confidentiality, or as may be required
by applicable law.

 

This Release shall not be deemed or construed as an admission of liability or
wrongdoing by Hughes or others released herein.

 



--------------------------------------------------------------------------------

Employee understands and agrees that he will immediately turn over to Hughes all
documents and property which he has received from Hughes which are the property
of Hughes. After separation, Employee will comply with his obligation not to use
Company proprietary or confidential information.

 

Employee affirms and represents that he is entering into this Release freely and
voluntarily, and that he is acting under no other inducement, or under any
coercion, threat or duress. Employee acknowledges that the contents of this
document have been explained to him and he understands the meaning and legal
effect of this Release.

 

Dated:                                         

 